     Case 2:19-cv-01644-KJD-NJK Document 12 Filed 10/06/20 Page 1 of 2



1
2
3                                 UNITED STATES DISTRICT COURT
4                                         DISTRICT OF NEVADA
5     JOSE RODRIGUEZ,                                              Case No. 2:19-cv-01644-KJD-NJK
6                                                Plaintiff                    ORDER
7               v.
8     MICHAEL NIEVES et al.,
9                                             Defendants
10
11
12   I.     DISCUSSION

13          The Clerk’s Office erroneously sent an electronic service notification about this Court’s

14   screening order to the wrong party. The Clerk’s Office has corrected the error and changed the

15   notice of electronic service to the Office of the Attorney General of the State of Nevada.

16          The Court now directs the Attorney General’s Office to advise the Court no later than

17   October 27, 2020, whether it will enter a limited notice of appearance on behalf of Defendants for

18   the purpose of settlement as directed by the screening order. Docket No. 9.

19   II.    CONCLUSION

20          For the foregoing reasons, it is ORDERED that the Clerk of the Court will electronically

21   serve a copy of this order, the screening order (Docket No. 9), and a copy of Plaintiff’s complaint

22   (Docket No. 10) on the Office of the Attorney General of the State of Nevada, by adding the

23   Attorney General of the State of Nevada to the docket sheet. This does not indicate acceptance of

24   service.

25          It is further ordered that the Attorney General’s Office will advise the Court no later than

26   October 27, 2020, whether it will enter a limited notice of appearance on behalf of Defendants for

27   the purpose of settlement. No defenses or objections, including lack of service, will be waived as

28   a result of the filing of the limited notice of appearance.
     Case 2:19-cv-01644-KJD-NJK Document 12 Filed 10/06/20 Page 2 of 2



1            It is further ordered that the stay is extended until three days after the inmate early
2    mediation conference. The Office of the Attorney General will file the status report form regarding
3    the results of the stay by that date.
4            DATED: October 6, 2020.
5
6                                                 NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
